DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiunn (KR 200394369 Y1).
Regarding claim 1, Jiunn teaches a portable cooking station (Figure 1), comprising: 
a sear grate (grill unit 10); 
and a griddle (roasting fan section 20) configured to be removably interlocked to the sear grate in a side-by-side arrangement (Page 2 Line 71 – Page 3 Line 99; roasting fan section 20 is removably coupled to grill unit 10 by means of coupler 13 and fastener 23).

Regarding claim 2, Jiunn teaches the portable cooking station of claim 1, wherein 
the sear grate (grill unit 10) includes a central portion having an upper surface (Figures 1-2; grill bars 11), a lower surface located opposite the upper surface, 
The grill bars 11 inherently form a lower surface opposite to the upper surface as seen in Figures 1-2.
and a sear pattern formed by openings extending through the upper surface and the lower surface (Figures 1-2; grill bars 11 clearly have openings between them and would be capable of forming a sear pattern on food placed upon it).

Regarding claim 4, Jiunn teaches the portable cooking station of claim 2, wherein 
the sear grate (grill unit 10) includes a lip (support 12) coupled to and extending upwardly from the central portion (Figures 1-2 Page 3 Lines 85-88; support 12 interconnects and fixes grill bars 11).
Support 12 can clearly be seen in Figures 1-2 as extending perpendicularly to the grill bars 11 in an upward direction.

Regarding claim 5, Jiunn teaches the portable cooking station of claim 2, wherein 
the lip (support 12) includes an interlock tab guide (couplers 13) configured to guide an interlock tab (fasteners 23) of the griddle (roasting fan section 20) into a position that facilitates interlocking the griddle to the sear grate (Page 2 Line 71 – Page 3 Line 99; roasting fan section 20 is removably coupled to grill unit 10 by means of couplers 13 and fastener 23).
As can be seen in Figures 1-2, the support extends to the portion where the couplers 13 extend outward. Page 3 Lines 85-88 also teaches that the support 12 forms couplers 13.

Regarding claim 7, Jiunn teaches the portable cooking station of claim 1, wherein:
the griddle (roasting fan section 20) includes a central portion (Figures 1-2; portion of grill unit 10 enclosed within outer periphery 22 and which contains discharge holes 21) having an upper surface and a lower surface located opposite the upper surface.
The griddle inherently has a lower surface which is the opposite surface to the upper surface which can be seen in Figures 1-2.

Regarding claim 8, Jiunn teaches the portable cooking station of claim 7, wherein:
the central portion (Figures 1-2; portion of grill unit 10 enclosed within outer periphery 22 and which contains discharge holes 21) includes a drain formed by an opening extending through the upper surface and the lower surface (discharge holes 21).
Holes by definition extend through the upper and lower surface of an object and the holes would inherently extend through the upper and lower surface as they would otherwise be unable to discharge the liquids.

Regarding claim 9, Jiunn teaches the portable cooking station of claim 7, wherein:
the upper surface of the central portion of the griddle (roasting fan section 20) is sloped relative to an upper surface of a central portion of the sear grate (Figures 1-2; the upper surface of the roasting fan section 20 and bar grills of the grill portion 10 are both curved however the slope of the surfaces curve in opposite direction).
The curve of the roasting fan section 20 slopes toward the handle on the roasting fan section 20 while the curve of the bar grills slopes toward the handle on the grill portion 10. Thus, the surfaces are sloped relative to each other.
Further, the MPEP teaches that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. MPEP2144.04IVB.

Regarding claim 11, Jiunn teaches the portable cooking station of claim 7, wherein 
the griddle (roasting fan section 20) includes a lip (outer periphery 22) coupled to and extending upwardly from the central portion (Figures 1-2; outer periphery 22 can clearly be seen coupled to and extending perpendicularly to the central portion of the roasting fan section 20 in an upward direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiunn (KR 200394369 Y1).
Regarding claim 3, Jiunn teaches the portable cooking station of claim 2, wherein 
the sear grate (grill unit 10) includes an interlock pin (coupler 13) configured to be inserted into an interlock pin opening (fastener 23) of the griddle (roasting fan section 20).
	Jiunn fails to teach:
the sear grate includes an interlock pin opening configured to receive an interlock pin of the griddle.
However, it would have been obvious to one of ordinary skill in the art to simply switch the locations of the couplers 13 and fastener 23 so that the couplers extend from the roasting pan part 20 and the fasteners are located on the grill portion 10 as the MPEP teaches that mere rearrangement of parts is an obvious matter of design choice. 
Furthermore, it is known in the art to use tabs and fixing pins to connect two modular components together as evidenced by BOSSU (WO 9201413 A1).

Regarding claim 10, Jiunn teaches the portable cooking station of claim 7, wherein 
the griddle (roasting fan section 20) includes an interlock pin opening (fastener 23) configured to receive an interlock pin of the griddle (Page 2 Line 71 – Page 3 Line 99; roasting fan section 20 is removably coupled to grill unit 10 by means of couplers 13 and fastener 23).
Jiunn fails to teach:
the griddle includes an interlock pin configured to be inserted into an interlock pin opening of the sear grate.
However, it would have been obvious to one of ordinary skill in the art to simply switch the locations of the couplers 13 and fastener 23 so that the couplers extend from the roasting pan part 20 and the fasteners are located on the grill portion 10 as the MPEP teaches that mere rearrangement of parts is an obvious matter of design choice.
Furthermore, it is known in the art to use tabs and fixing pins to connect two modular components together as evidenced by BOSSU (WO 9201413 A1).

Regarding claim 12, Jiunn teaches the portable cooking station of claim 11, wherein 
the sear grate (grill unit 10) includes an interlock tab (fastener 13) coupled to and extending outwardly from the lip (Figures 1-2 Page 3 Lines 85-88; support 12 interconnects and fixes grill bars 11), the interlock tab being configured to abut an interlock tab guide (fastener 23) of the griddle when the sear grate (roasting fan section 20) is interlocked to the griddle (Page 2 Line 71 – Page 3 Line 99; roasting fan section 20 is removably coupled to grill unit 10 by means of couplers 13 and fastener 23).
Jiunn fails to teach:
the griddle includes an interlock tab coupled to and extending outwardly from the lip, the interlock tab being configured to abut an interlock tab guide of the sear grate when the griddle is interlocked to the sear grate.
However, it would have been obvious to one of ordinary skill in the art to simply switch the locations of the couplers 13 and fastener 23 so that the couplers extend from the roasting pan part 20 and the fasteners are located on the grill portion 10 as the MPEP teaches that mere rearrangement of parts is an obvious matter of design choice. 
Furthermore, it is known in the art to use tabs and fixing pins to connect two modular components together as evidenced by BOSSU (WO 9201413 A1).

Regarding claim 14, Jiunn teaches a sear grate (grill part 10) of a portable cooking station (Figures 1-2; meat grilling plate), the sear grate (grill part 10) comprising: 
a central portion (grill bars 11) having an upper surface (Figures 1-2; top surface of grills bars 11), a lower surface located opposite the upper surface, 
The grill bars 11 inherently form a lower surface opposite to the upper surface as seen in Figures 1-2.
and a sear pattern formed by openings extending through the upper surface and the lower surface (Figures 1-2; grill bars 11 clearly have openings between them and would be capable of forming a sear pattern on food placed upon it); 
an interlock pin (coupler 13) configured to be inserted into an interlock pin opening (fastener 23) of a sear grate (roasting fan section 20) of the portable cooking station to interlock the griddle to the sear grate (roasting fan section 20) in a side-by-side arrangement (Figures 1-2 Page 2 Line 71 – Page 3 Line 99; roasting fan section 20 is removably coupled to grill unit 10 by means of coupler 13 and fastener 23).
Jiunn fails to teach:
an interlock pin opening configured to receive an interlock pin of a griddle of the portable cooking station to interlock the griddle to the sear grate in a side-by-side arrangement.
However, it would have been obvious to one of ordinary skill in the art to simply switch the locations of the couplers 13 and fastener 23 so that the couplers extend from the roasting pan part 20 and the fasteners are located on the grill portion 10 as the MPEP teaches that mere rearrangement of parts is an obvious matter of design choice.
Furthermore, it is known in the art to use tabs and fixing pins to connect two modular components together as evidenced by BOSSU (WO 9201413 A1).
	
Regarding claim 15, Jiunn as modified teaches the sear grate of claim 14, further comprising:
a lip (support 12) coupled to and extending upwardly from the central portion (Figures 1-2 Page 3 Lines 85-88; support 12 interconnects and fixes grill bars 11).
Support 12 can clearly be seen in Figures 1-2 as extending perpendicularly to the grill bars 11 in an upward direction.

Regarding claim 16, Jiunn as modified teaches the sear grate of claim 14, further comprising:
the lip (support 12) includes an interlock tab (coupler 13) configured to be inserted into an interlock tab guide (fastener 23) of the sear grate into a position that facilitates interlocking the sear grate to the griddle.
Jiunn fails to teach:
the lip includes an interlock tab guide configured to guide an interlock tab of the griddle into a position that facilitates interlocking the griddle to the sear grate.
However, it would have been obvious to one of ordinary skill in the art to simply switch the locations of the couplers 13 and fastener 23 so that the couplers extend from the roasting pan part 20 and the fasteners are located on the grill portion 10 as the MPEP teaches that mere rearrangement of parts is an obvious matter of design choice.
Furthermore, it is known in the art to use tabs and fixing pins to connect two modular components together as evidenced by BOSSU (WO 9201413 A1).

Regarding claim 17, Jiunn teaches a griddle (roasting fan section 20) of a portable cooking station (Figures 1-2; meat grilling plate), the griddle (roasting fan section 20) comprising: 
a central portion having an upper surface (Figures 1-2; portion of grill unit 10 enclosed within outer periphery 22 and which contains discharge holes 21), a lower surface located opposite the upper surface, 
The griddle inherently has a lower surface which is the opposite surface to the upper surface which can be seen in Figures 1-2.
and a drain formed by an opening extending through the upper surface and the lower surface (Figures 1-2; discharge holes 21); 
Holes by definition extend through the upper and lower surface of an object and the holes would inherently extend through the upper and lower surface as they would otherwise be unable to discharge the liquids.
an interlock pin opening (fastener 23) configured to receive an interlock pin (coupler 13) of a sear grate (grill part 10) of the portable cooking station to interlock the griddle to the sear grate (grill part 10) in a side-by-side arrangement (Figures 1-2 Page 2 Line 71 – Page 3 Line 99; roasting fan section 20 is removably coupled to grill unit 10 by means of coupler 13 and fastener 23).
Jiunn fails to teach:
and an interlock pin configured to be inserted into an interlock pin opening of a sear grate of the portable cooking station to interlock the griddle to the sear grate in a side-by-side arrangement.
However, it would have been obvious to one of ordinary skill in the art to simply switch the locations of the couplers 13 and fastener 23 so that the couplers extend from the roasting pan part 20 and the fasteners are located on the grill portion 10 as the MPEP teaches that mere rearrangement of parts is an obvious matter of design choice.
Furthermore, it is known in the art to use tabs and fixing pins to connect two modular components together as evidenced by BOSSU (WO 9201413 A1).

Regarding claim 18, Jiunn teaches the griddle of claim 17, wherein
the upper surface of the central portion of the griddle (roasting fan section 20) is sloped relative to an upper surface of a central portion of the sear grate (Figures 1-2; the upper surface of the roasting fan section 20 and bar grills of the grill portion 10 are both curved however the slopes curve in opposite direction).
The curve of the roasting fan section 20 slopes toward the handle on the roasting fan section 20 while the curve of the bar grills slopes toward the handle on the grill portion 10.
Further the MPEP teaches that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP2144.04IVB.

	Regarding claim 19, Jiunn teaches the griddle of claim 17, further comprising:
a lip (outer periphery 22) coupled to and extending upwardly from the central portion (Figures 1-2; outer periphery 22 can clearly be seen coupled to and extending perpendicularly to the central portion of the roasting fan section 20 in an upward direction).

Regarding claim 20, Jiunn teaches the griddle of claim 19, further comprising:
an interlock tab (fastener 13) of the sear grate (grill unit 10) coupled to and extending outwardly from the lip (Figures 1-2 Page 3 Lines 85-88; support 12 interconnects and fixes grill bars 11),
Support 12 can clearly be seen in Figures 1-2 as extending perpendicularly to the grill bars 11 in an upward direction.
the interlock tab being configured to abut an interlock tab guide of the griddle when the sear grate is interlocked to the griddle (Figures 1-2 Page 2 Line 71 – Page 3 Line 99; roasting fan section 20 is removably coupled to grill unit 10 by means of coupler 13 and fastener 23).
Fails to teach:
an interlock tab coupled to and extending outwardly from the lip, the interlock tab being configured to abut an interlock tab guide of the sear grate when the griddle is interlocked to the sear grate.
However, it would have been obvious to one of ordinary skill in the art to simply switch the locations of the couplers 13 and fastener 23 so that the couplers extend from the roasting pan part 20 and the fasteners are located on the grill portion 10 as the MPEP teaches that mere rearrangement of parts is an obvious matter of design choice.
Furthermore, it is known in the art to use tabs and fixing pins to connect two modular components together as evidenced by BOSSU (WO 9201413 A1).


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiunn (KR 200394369 Y1) in view of Schlosser (US 5490452 A).
Regarding claim 6, Jiunn teaches the portable cooking station of claim 2.
Jiunn fails to teach:
	the sear grate includes feet coupled to and extending downwardly from the central portion, the feet being configured to be  Attorney Docket No.: 20380/WSPO27-US-NPlocated within a central opening of a modular grate system when the portable cooking station is docked on the modular grate system.
	Schlosser (US 5490452 A) teaches a cooking grate assembly for barbecue grills, wherein:
	the sear grate (cooking insert 14) includes feet (insert supports 30) coupled to and extending downwardly from the central portion (Figure 4; insert supports 30 clearly extend downwardly below the cooking insert 14), 
	While Jiunn does not directly teach that the insert supports 30 are coupled to the cooking insert, Column 5 Lines 30-32 teach that the cooking insert 14 are securely supported within opening 43 by insert supports 30 and the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.
the feet (cooking insert 14) being configured to be  Attorney Docket No.: 20380/WSPO27-US-NPlocated within a central opening of a modular grate system (opening 34 of cooking grate assembly 12) when the portable cooking station is docked on the modular grate system (Column 5 Lines 30-32; the cooking insert 14 are securely supported within opening 43 by insert supports 30).
	Column 1 Lines 46-48 further teaches that the cooking grate assembly has a removable and interchangeable cooking insert.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Jiunn with Schlosser and used cooking inserts to securely support the portable cooking station within an opening of a cooking grate. This would be done to provide easier barbecue cooking of some food items and flexibility to barbecue cook a variety of food items (Column 1 Lines 42-51).
	Furthermore, the use of sear grates as inserts in the center of a grill is known in the art as evidenced by Alden (US D623013 S).

Regarding claim 13, Jiunn teaches the portable cooking station of claim 7.
Jiunn fails to teach:
the griddle includes feet coupled to and extending downwardly from the central portion, the feet being configured to be located within a central opening of a modular grate system when the portable cooking station is docked on the modular grate system.
Schlosser (US 5490452 A) teaches a cooking grate assembly for barbecue grills, wherein:
	the griddle (cooking insert 14) includes feet (insert supports 30) coupled to and extending downwardly from the central portion (Figure 4; insert supports 30 clearly extend downwardly below the cooking insert 14), 
	While Jiunn does not directly teach that the insert supports 30 are coupled to the cooking insert, Column 5 Lines 30-32 teach that the cooking insert 14 are securely supported within opening 43 by insert supports 30 and the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.
the feet (cooking insert 14) being configured to be  Attorney Docket No.: 20380/WSPO27-US-NPlocated within a central opening of a modular grate system (opening 34 of cooking grate assembly 12) when the portable cooking station is docked on the modular grate system (Column 5 Lines 30-32; the cooking insert 14 are securely supported within opening 43 by insert supports 30).
	Column 1 Lines 46-48 further teaches that the cooking grate assembly has a removable and interchangeable cooking insert.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Jiunn with Schlosser and used cooking inserts to securely support the portable cooking station within an opening of a cooking grate. This would be done to provide easier barbecue cooking of some food items and flexibility to barbecue cook a variety of food items (Column 1 Lines 42-51).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763